DETAILED ACTION
	This application has been examined. Claims 1-2,6-7,12-17,19,24-25,30-35,37  are pending.  Claims 3-5,8-11,18,20-23,26-29,36 are cancelled.
In order to facilitate communication with the Examiner and expedite the prosecution of the instant application the Applicant is requested to submit written authorization to authorize the USPTO to communicate via electronic mail.  The written authorization must be compliant with the language from MPEP § 502.03.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
	 This application claims benefits of priority from Provisional Application 62/647062 filed March 23, 2018.
 
	The effective date of the claims described in this application is March 23,2018.


Information Disclosure Statement

	The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR  1.56.

There were no information disclosure statements filed with this application.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 1-2,6-7,12-15,19,24-25,30-33,37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler (USPGPUB 2018/0276962) further in view of   Timmerman (US Patent 10541938).

 	In regard to Claim 1


 	Butler disclosed (re. Claim 1) a system for progressively enabling or disabling network-based services provided to a plurality of connected home services, comprising:
 	a configuration store having a plurality of configuration records (Butler-Paragraph 28, database is one which stores all account, devices and configuration data as new data which can be added, changed and deleted frequently)  therein, wherein one or more configuration records correspond to a connected home services (Butler-Paragraph 393, data-models to cater for all aspects of security, heating, lighting, automation of locks and other devices using a combination of XML and JSON to describe and represent the data ) and include a configuration state for the connected home services, and wherein one or more configuration states specify which network-based services may be provided to the connected home services; (Butler-Paragraph 445, Configure and enable/disable rules )  and
 	a configuration processor coupled to communicate with the configuration store, (Butler-Paragraph 271, a custom rule may be applied to events by both the agent system Rules Engine and by the Platform Management Layer )  the configuration processor operable to update the configuration records in the configuration store to include updated configuration states and to distribute the updated configuration states to the connected home services  (Butler-Paragraph 386,  new rules can be transferred to the rules engine from the platform via scripts )  for processing by a configuration connector in the connected home services, the configuration connector (Butler-Paragraph 86, device handler communicating with the communications manager ,Paragraph 458, Video Communications Manager , Paragraph 464, Receives commands from the ensoCloud platform to Activate/Deactivate Audio Analysis sound packs on end devices  )  operable to identify one or more configuration actions that need to be performed to modify a configuration of the connected home services based on an updated configuration state for the connected home services (Butler-Paragraph 386, A Rules Engine may control the system logic for connected home services. This may allow the gateway to make decisions based on the data that is received from registered sensors without the need to communicate with the platform. For some services, the Rules Engine allows the gateway to operate autonomously if connection to the platform is lost. In an example, new rules can be transferred to the rules engine from the platform via scripts. ) 
 	wherein the connected home services is provided with network-based services as specified by an updated configuration state for the connected home services and wherein the configuration of the connected home services is modified to support the network-based services as specified by the updated configuration state for the connected home services. (Butler-Paragraph 492, multiple instances of an embeddable `state or rules engine` that can run across multiple operating system environments including Linux and Java as an application to enable Set Top Boxes, Gateways, Hubs, Alarm Panels, Routers )

 	While Butler substantially disclosed the claimed invention Butler does not disclose (re. Claim 1) network-based services provided to a plurality of subsystems. 
 	Timmerman disclosed (re. Claim 1) network-based services provided to a plurality of subsystems.(Timmerman-Column 55 Lines 40-50 , The metadata of the metadata repository 3306 is utilized in system 3300 to populate catalog instances of a distributed catalog service for respective ones of the data zones of the IT infrastructure 3302. Column 57 Lines 5-25 ,  A variety of different types of interactions between catalog instances 3402 can be supported. For example, the first catalog instance 3402-1 can be configured to track a first set of resources within the first data zone 3400-1 and can directly access the first set of resources within the first data zone 3400-1, Column 57 Lines 30-35, The participating organization 3505 in this embodiment is assumed to be associated with a particular one of a plurality of data zones of the system 3500. ) 
 

	In regard to Claim 19
 	Claim 19 (re. non-transitory computer-readable medium) recites substantially similar limitations as Claim 1.  Claim 19 is rejected on the same basis as Claim 1.
In regard to Claim 37
 	Claim 37 (re. method) recites substantially similar limitations as Claim 1.  Claim 37 is rejected on the same basis as Claim 1.

 	In regard to Claim 2
 	Butler-Timmerman disclosed (re. Claim 2) wherein the subsystems comprise a plurality of connected elements that consume network-based services.(Butler-Paragraph 492, multiple instances of an embeddable `state or rules engine` that can run across multiple operating system environments including Linux and Java as an application to enable Set Top Boxes, Gateways, Hubs, Alarm Panels, Routers ) 
	In regard to Claim 6,24
 	Butler-Timmerman disclosed (re. Claim 6,24) wherein each configuration connector is coupled to receive a configuration record from the configuration store, the configuration connector operable to receive the configuration record using at least one of a publish-subscribe pattern, a server-push pattern, a client-pull pattern, or manual entry by a user.(Butler-Paragraph 492, receive modified `rules` from a cloud platform or that can be created on a smart phone app or other device and pushed to the Rules Engine ) 
	In regard to Claim 7,25
 	Butler-Timmerman disclosed (re. Claim 7) wherein the configuration processor is further operable to receive the updated configuration states either automatically from a designated subsystem or manually from a user, or both.(Butler-Paragraph 492, receive modified `rules` from a cloud platform or that can be created on a smart phone app or other device and pushed to the Rules Engine ) 

	In regard to Claim 12,30
 	Butler-Timmerman disclosed (re. Claim 12,30) wherein the subsystem is a real-time data processing subsystem and the network-based services that may be enabled or disabled (Butler-Paragraph 458, Video Communications Manager , Paragraph 464, Receives commands from the ensoCloud platform to Activate/Deactivate Audio Analysis sound packs on end devices  )   by the updated configuration state include real-time data processing services, including one or more of: network-based storage of current and previous data generated at the subsystem, network-based analysis of the data in real-time, network-based detection of occurrence of predefined events from the data, or network-based alerts of detected events to a notification system.(Butler-Paragraph 387, Paragraph 387,Telemetry Rules Engine  may monitor the flow of regularly reported data values such as energy, power, temperature, voltage, flow-rate, speed, rpm and acceleration. Bounds-checks can be set to put limits e.g. low (floor) limits, high (ceiling) limits, and generate EVENTS if the bounds are exceeded.) 
	In regard to Claim 13,31
 	Butler-Timmerman disclosed (re. Claim 13,31) wherein the subsystem is a data visualization subsystem and the network-based services that may be enabled or disabled by the updated configuration state include visualization services, including one or more of: network-based display of current and previous data generated at the  Custom cause and effect rules may be generated by end-users using the User Interface (24) that includes a feature that associates events detected by devices connected to the system with outcome actions ) 
	In regard to Claim 14,32
 	Butler-Timmerman disclosed (re. Claim 14,32) wherein the subsystem is a cross-site integration subsystem and the network-based services that may be enabled or disabled by the updated configuration state include providing network-based access to data generated at the subsystem by one or more remotely located computing sites. (Butler-Paragraph 77, cloud platform includes operations support system/business support system (OSS/BSS) integration , Paragraph 439, ensoCloud platform can be integrated with 3rd party professional monitoring service providers so that audio events can be monitored and responded to at homes and commercial premises. )  
	In regard to Claim 15,33
 	Butler-Timmerman disclosed (re. Claim 15,33) wherein the subsystem is an authentication and authorization subsystem and the network-based services that may be enabled or disabled by the updated configuration state include one or more of: a network-based federated identity provider, a network-based authorization system, or network-based access to one or more remotely located identification sources.(Butler- data access is authenticated and encrypted so that only authorised partners can gain access ) 
	
 Claim 16-17,34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler (USPGPUB 2018/0276962) further in view of Timmerman (US Patent 10541938).
In regard to Claim 16,34
 	While Butler substantially disclosed the claimed invention Butler does not disclose (re. Claim 16,34) wherein the subsystem is a data segregation subsystem and the network-based services that may be enabled or disabled by the updated configuration state include one or more of: network-based storage of selected data types or network-based storage of data generated by selected data entities.

 	Timmerman disclosed (re. Claim 16,34) wherein the subsystem is a data segregation subsystem (Timmerman -Column 57 Lines 30-35, The participating organization 3505 in this embodiment is assumed to be associated with a particular one of a plurality of data zones of the system 3500. )  and the network-based services that may be enabled or disabled by the updated configuration state include one or more of: network-based storage of selected data types or network-based storage of data generated by selected data entities.(Timmerman-Column 55 Lines 40-50 , The metadata of the metadata repository 3306 is utilized in system 3300 to populate catalog instances of a distributed catalog service for respective ones of the data zones of the IT infrastructure 3302. Column 57 Lines 5-25 ,  A variety of different types of interactions between catalog instances 3402 can be supported. For example, the first catalog instance 3402-1 can be configured to track a first set of resources within the first data zone 3400-1 and can directly access the first set of resources within the first data zone 3400-1, Column 57 Lines 30-35, The participating organization 3505 in this embodiment is assumed to be associated with a particular one of a plurality of data zones of the system 3500. ) 

	In regard to Claim 17,35
 	While Butler substantially disclosed the claimed invention Butler does not disclose (re. Claim 17,35) wherein the configuration state for at least one subsystem is customized according to one or more regulatory requirements, and wherein the one or more regulatory requirements include one or more privacy data regulatory requirements and the updated configuration state for at least one subsystem is set to enable or disable network-based storage of privacy data according to the one or more privacy data regulatory requirements.
 	Timmerman disclosed (re. Claim 17,35) wherein the configuration state for at least one subsystem is customized according to one or more regulatory requirements, and wherein the one or more regulatory requirements include one or more privacy data regulatory requirements and the updated configuration state for at least one subsystem is set to enable or disable network-based storage of privacy data according to the one or more privacy data regulatory requirements.(Timmerman-Column Lines, WWH platform provides similar advantages for other aspects of Governance, Risk and Compliance (GRC). For example, by pushing processing closer to where the data is located, the WWH platform facilitates enforcement of policies relating to governance, management of risk, and compliance with regulatory requirements, all at the local level, Column 15 Lines 20-30,Column 54 Lines 1-25, non-intrusive data governance to implement a methodology and discipline around the publishing and availability of distributed data, and its use for analytics, in a manner that mitigates some of the risks associated with data sharing, as only metadata about the data is shared and among trusted instances of the catalog, provides some level of observance of privacy and other GRC requirements, and introduces the ability to track data usage lineage at world wide scale.  ) 
	  
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREG C BENGZON/Primary Examiner, Art Unit 2444